Gray, C. J.
The question presented does not depend upon the rules which govern the computation of time when the last of a certain number of days allowed by statute or by general rule of court happens to fall on a Sunday or other legal holiday; but upon the construction of the special order made by the judge in this case, which did not define the time by the number of days, but by a particular date, and, as stated in his certificate, was that “ the time for filing and presentment of these exceptions was extended by the court to April 12,” and clearly did not allow them to be presented to him after that day. The plaintiff, having taken the objection before the allowance of the exceptions, has the right to insist that they were not presented to tne judge, as well as filed with the clerk, within the time limited *580by the judge’s order. Gen. Sts. c. 115, § 7. Doherty v. Lincoln, 114 Mass. 362. Commonwealth v. Greenlaw, 119 Mass. 208. Conway v. Callahan, 121 Mass. 165. Walker v. Moors, 122 Mass. 501. Exceptions dismissed.